                             UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF NORTH CAROLINA
                                    Office of the Clerk
                                      324 W. Market Street
                              Greensboro, North Carolina 27401-2544
John S. Brubaker, Clerk                                                                  Telephone:
                                                                               CIVIL (336) 332-6030
                                                                               CRIM. (336) 332-6020
                                                                              ADMIN. (336) 332-6013
                                            May 6, 2021


Scott Wilkens
Wiley Rein LLP
1776 K St., N.W.
Washington, DC 20006

         Re: Joaquin Carcano, et al. v. Roy Cooper, et al.
         Case No.: 1:16CV236

Dear Mr. Wilkens:

        Consistent with Local Rule 79.4(c), any exhibit, sealed document, disk, or filed
deposition in the clerk's custody more than 30 days after the time for appeal may be returned to
the parties or destroyed by the Clerk.

        Please advise on or before May 17, 2021 whether or not you would like to retrieve your
exhibits from the Preliminary Injunction Hearing held August 1, 2016. If we do not receive any
communication from you by May 17, 2021, your exhibits will be destroyed.


                                                      Sincerely,

                                                      JOHN S. BRUBAKER, CLERK

                                                      By: /s/ Anita Engle
                                                              Case Manager
JSB/ae




       Case 1:16-cv-00236-TDS-JEP Document 315 Filed 05/06/21 Page 1 of 1
